137 Nev., Advance Opinion 71
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CITY OF HENDERSON; AND CCMSI,                           No. 80982
                 Appellants,
                 vs.
                 BRIAN WOLFGRAM, AN INDIVIDUAL,
                                                                             FILE
                 Respondent.                                                 DE 2 3 2021
                                                                          EU    A. BROWN
                                                                         CL 0 PR CURT
                                                                        BY
                                                                              DEPUTY CLERK



                             Appeal from a district court order denying a petition for judicial
                 review in a workers compensation matter. Eighth Judicial District Court,
                 Clark County; William D. Kephart, Judge.
                             Affirmed.


                 Lewis Brisbois Bisgaard & Smith, LLP, and Daniel L. Schwartz and Joel P.
                 Reeves, Las Vegas,
                 for Appellants.

                 Greenman Goldberg Raby & Martinez and Jason D. Mills, Las Vegas,
                 for Respondent.




                 BEFORE HARDESTY, C.J., STIGLICH, J., and GIBBONS, Sr. J.1




                      1The   Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.
SUPREME COURT
     4F
   NEVADA

(01 1947A .100                                                                        - '366Z0
                                                         OPINION

                        By the Court, HARDESTY, C.J.:
                                      Nevada's workers compensation statutes place limitations on a
                        claimanes ability to reopen a closed claim. One limitation is that a claimant
                        must file an application to reopen a claim within one year of the claim's
                        closing unless the injury incapacitated the claimant from earning "full
                        wages" for a specified amount of time. NRS 616C.400(1); see NRS
                        616C.390(4)-(5). In this case, we are asked to determine whether
                        respondent's inability to earn overtime due to his industrial injury equates
                        to being incapacitated from earning "full wages," such that he can seek to
                        reopen his claim more than one year after its closing. For the reasons stated
                        below, we agree with the district court and appeals officer that respondent
                        was incapacitated from earning "full wages" and therefore affirm the order
                        denying the employer and its insurer's petition for judicial review.2
                                            FACTS AND PROCEDURAL HISTORY
                                     While working for appellant City of Henderson as a firefighter,
                        respondent Brian Wolfgram filed a workers' compensation claim for issues
                        related to his hands and elbows. The City, via its insurer, appellant CCMSI
                        (collectively, the City), accepted the claim. During Wolfgram's medical
                        treatment, his doctor placed him on light-duty restrictions for a little more
                        than two weeks. While the City paid Wolfgram his normal base salary
                        during that time, it prohibited him from volunteering for overtime.
                        Wolfgram sought no other benefits, and his claim closed on January 26,
                        2015.



                                2Pursuant
                                        to NRAP 34(f)(1), we have determined that oral argument
                        is not warranted in this appeal.
SUPREME COURT
        OF
     NEIIADA
                                                             2
     147A
IP) 1,       ceilits.
                                  On February 6, 2017, based on medical advice that his hand
                    and elbow issues may be recurring, Wolfgram requested to reopen his claim.
                    The City denied the request and Wolfgram appealed. The appeals officer
                    ultimately found that Wolfgram's inability to earn overtime while on light
                    duty meant that he was incapacitated from earning full wages for the time
                    specified under NRS 616C.400(1). And, because Wolfgram satisfied NRS
                    616C.400(1)s period of incapacitation, the appeals officer concluded that
                    NRS 616C.390(5) permitted Wolfgram to submit an application to reopen
                    his claim more than a year after it had closed, otherwise referred to as
                    "lifetime reopening rights." However, due to a lack of supporting medical
                    evidence, the appeals officer denied Wolfgram's request to reopen his claim
                    at that time. The City petitioned for judicial review of the appeals officer's
                    finding that Wolfgram's inability to earn overtime while on light duty meant
                    that he had not earned his full wages under NRS 616C.400(1). The district
                    court denied judicial review after a hearing, concluding that Nevada law
                    provided overwhelming support for the appeals officer's decision. The City
                    now appeals.
                                                   DISCUSSION
                                  We, like the district court, review administrative agency
                    decisions "for clear error or an arbitrary and capricious abuse of discretion"
                    and defer to an agency's findings of fact and "fact-based conclusions of
                    law . . . if they are supported by substantial evidence." Law Offices of Barry
                    Levinson, P.C. v. Milko, 124 Nev. 355, 362, 184 P.3d 378, 383-84 (2008)
                    (citation and internal quotation marks omitted). "Substantial evidence
                    exists if a reasonable person could find the evidence adequate to support the
                    agency's conclusion." Id. at 362, 184 P.3d at 384; see also NRS 233B.135(3)-
                    (4) (defining substantial evidence and discussing judicial review of agency
                    decisions).    We review purely legal questions, such as statutory
SUPREME COURT
       OF
    NEVADA
                                                          3
10) 1947A siARAM.
                 interpretation issues, de novo. City of N. Las Vegas u. Warburton, 127 Nev.
                 682, 686, 262 P.3d 715, 718 (2011).
                              The City argues that the appeals officer erred in concluding
                 Wolfgram did not receive his "full wages" under NRS 616C.400(1) because
                 he received the entirety of his base pay while on light duty. It asserts that
                 overtime is voluntary and therefore speculative and points out that
                 Wolfgram never made a claim for lost wages. Wolfgram responds that the
                 appeals officer's decision is a correct statement of the law and supported by
                 substantial evidence. He further asserts that it does not matter if overtime
                 was voluntary when the record shows that he regularly worked overtime
                 immediately before the injury and that the City prohibited him from
                 working overtime while on light duty.
                              NRS 616C.390 addresses the reopening of closed workers'
                 compensation claims. As pertinent here, the statute provides that a
                 claimant must seek to reopen a claim "within 1 year after the date on which
                 the claim was closed if . . . [t] he claimant did not meet the minimum
                 duration of incapacity as set forth in NRS 616C.400 as a result of the
                 injury." NRS 616C.390(5)(a). If the claimant meets NRS 616C.400s
                 minimum duration of incapacitation, however, then an insurer must reopen
                 the claim, despite more than a year passing since its closing, if the claimant
                 meets other enumerated criteria. NRS 616C.390(5) ("If an application to




                       3The statute sets forth conjunctive requirements. If a claimant fails
                 to meet the minimum duration of incapacity and did not receive a
                 permanent partial disability rating, he must seek to reopen the claim within
                 one year. NRS 616C.390(5)(a)-(b). The parties agree that Wolfgram did not
                 receive a permanent partial disability rating for his claim but dispute
                 whether he met the minimum duration of incapacity.
SUPREME COURT
     OF
   NEVADA
                                                       4
(0) 1947A 400,
                         reopen a claim . . . is made pursuant to this subsection, the insurer shall
                         reopen the claim if the requirements set forth in . . . subsection 1 are met.").
                                     NRS 616C.400(1) sets forth the minimum duration of
                         incapacitation as when "an injury.. . . incapacitate[s] the employee for at
                         least 5 consecutive days, or 5 cumulative days within a 20-day period, from
                         earning full wages." Both parties present reasonable arguments as to
                         whether "full wages" includes the ability to earn overtime, and we therefore
                         conclude the statute is ambiguous in this respect.4 See Banegas v. State
                         Indus. Ins. Sys., 117 Nev. 222, 225, 19 P.3d 245, 247 (2001) (holding that a
                         statute is ambiguous if it "is susceptible to more than one natural or honest
                         interpretation"). We therefore will construe it "consistently with what
                         reason and public policy would indicate the Legislature intended," as "the
                         Legislature's intent is the controlling factor." Id.      And we will avoid
                         constructions that would lead to an absurd result. Gallagher v. City of Las
                         Vegas, 114 Nev. 595, 599-600, 959 P.2d 519, 521 (1998) (holding that the
                         interpretation "should be in line with what reason and public policy would
                         indicate the [L] egislature intended, and should avoid absurd results").
                                     "[F]ull wages" is not defined in the workers compensation
                         statutes or in the Nevada Administrative Code, and the phrase predates
                         any available legislative history. We faced a similar lack of legislative
                         history in interpreting a workers' compensation statute in Banegas. 117
                         Nev. at 226, 19 P.3d at 247-48 (noting that the statutory language before
                         the court "remain[ed] largely unchanged since the original industrial



                              4The   parties agree that the time period within which the City
                         prohibited Wolfgram from earning overtime exceeded 5 days within a 20-
                         day period. See NRS 616C.400(1). We therefore need not address that
                         portion of the statute.
SUPREME COURT
         OF
      NEVADA
                                                               5
(01 1947A .1111111101,
                insurance statutes were adopted in 1913" and that committee minutes
                related to the statutory provision were "virtually nonexistent"). Regardless,
                we concluded in Banegas that we could still discern the Legislatures intent
                behind the language at issue "by reviewing the [statutory scheme] as a
                whole." Id. at 228, 19 P.3d at 249. We take the same approach to confront
                the statutory interpretation issue in this case.
                            To that end, we find the definitions of "[w]ages" and "average
                monthly wage in the workers compensation scheme informative. The
                statute addressing the reopening of claims defines "[w]ages" as "any
                remuneration paid by an employer to an employee to include
                "[c]ommissions and bonuses." NRS 616C.390(11)(c)(1). This suggests that
                "full wages" may include more than just an employees base pay. Similarly,
                NAC 616C.420 defines a claimant's "average monthly wage as "the total
                gross value of all money, goods and services received by an injured employee
                from his or her employment to compensate for his or her time or services."
                (Emphasis added.) And NAC 616C.423(1)(n) explicitly includes
                "[p]ayment[s] for overtime as money that must be included when
                calculating an employees "average monthly wage."            See also NRS
                233B.040(1)(a) (providing that the Nevada Administrative Code has "the
                force of law"); Banegas, 117 Nev. at 227, 19 P.3d at 248 (recognizing that
                "the Legislature may authorize administrative agencies to make rules and
                regulations supplementing legislation"). To conclude that "full wages" as
                used in NRS 616C.400(1) is always limited to the employees base pay would
                therefore be contrary to how "wages" is used elsewhere in the statutory
                scheme, leading to an absurd result. It appears, instead, that the
                Legislatures intent was that "full wages" could include more than just a



SUPREME COURT
     OF
   NEVADA
                                                     6
                   claimant's base pay. We therefore hold that "full wages" as used in NRS
                   616C.400(1) can include overtime pay.
                                We now turn to the appeals officer's conclusion that Wolfgram's
                   injury incapacitated him from earning full wages within the meaning of
                   NRS 616C.400(1) because he could not work overtime. Despite overtime
                   being voluntary, the City does not dispute that it precluded Wolfgram from
                   working overtime while he was on light duty due to his injury. And evidence
                   in the record shows that, in the 12 weeks preceding his industrial injury,
                   Wolfgram worked 96 hours of overtime, making up approximately 15
                   percent of his pay in that time period.5 This constitutes substantial
                   evidence supporting the appeals officer's conclusion that Wolfgram
                   regularly worked overtime in the time period immediately preceding his
                   injury such that, by not being able to work overtime while on light duty, he
                   was incapacitated from earning his full wages. See Law Offices of Barry
                   Levinson, 124 Nev. at 362, 184 P.3d at 384; see also Look's Case, 185 N.E.2d
                   626, 628 (Mass. 1962) (holding that an injury incapacitates an employee
                   when it causes "an impairment of earning capacity" and, thus, the question
                   is whether the record supports a finding that the employee's "injury has
                   lessened his ability to work"); Phipps v. Campbell, Wyant & Cannon
                   Foundry, Div. of Textron, Inc., 197 N.W.2d 297, 305-06 (Mich. Ct. App. 1972)
                   (holding, under a similar statute, that an employee did not earn full wages
                   when his average daily wage decreased during the period of incapacitation).




                        5This  would be the time period used to calculate a claimanes average
                   monthly wage. See NAC 616C.435(1) (providing that, generally, "a history
                   of earnings for a period of 12 weeks must be used to calculate an average
                   monthly wage").
SUPREME COURT
      OF
    NEVADA
                                                        7
(0) 1947A MEIDID
                       Accordingly, the appeals officer did not err in concluding that Wolfgram had
                       lifetime reopening rights for his claim.
                                                       CONCLUSION
                                    We conclude that the Legislature intended that "full wages" as
                       used in NRS 616C.400(1) may include payments for overtime. And, because
                       substantial evidence otherwise supports the appeals officer's findings in
                       this case, we affirm the district court's order denying the petition for judicial

                       review.


                                                                                           ,   C.J.
                                                             Hardesty

                       We concur:


                             414Cm.-0                   J.
                            4
                       Stiglich


                                                        Sr. J.




SOMME COURT
        OF
     NEVADA
                                                                 8
(0) 1947A    41401I,